Citation Nr: 1032006	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-19 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the Veteran's claim for a total 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU).  The Veteran appealed that 
decision to the BVA and the case was referred to the Board for 
appellate review.  The Board remanded the case for additional 
development in February 2009 and July 2009.  

Following the issuance of the June 2010 Supplemental Statement of 
the Case, the Veteran submitted additional evidence pertaining to 
his TDIU claim.  That newly submitted evidence, which was not 
accompanied by a waiver, is not cumulative or duplicative of 
evidence already of record.  38 C.F.R. §§ 19.37, 20.1304 (2009).  
Nevertheless, the Board finds that, in light of its decision to 
grant the claim for TDIU benefits, the Veteran is not prejudiced 
by the adjudication of that claim.  Moreover, any additional 
delay in adjudication at the Board level would not benefit the 
Veteran and would unnecessarily delay and burden agency 
resources.  Sondel v. West, 13 Vet. App. 213 (1999).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's service-connected disabilities are shown to be of 
such a nature and severity as to preclude the performance of all 
types of substantially gainful employment.  



CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, given the favorable decision on the claim being 
addressed by this decision, the Board finds that any deficiency 
in the VA's "duty to notify" and "duty to assist" obligations 
would represent harmless error.  Consequently, the Board will 
dispense with any additional discussion of the VA's "duty to 
notify" and "duty to assist" obligations.  

The Veteran essentially contends that the combination of his 
service-connected disabilities renders him unable to obtain or 
maintain any type of substantially gainful employment and that a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU rating) is therefore 
warranted.  

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities provided 
that, if there is one such disability, this disability shall be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
However, it is the established policy of the VA that all Veterans 
who are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  

The issue of unemployability must be determined without regard to 
the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

In this case, the Veteran is service connected for bilateral 
hearing loss, rated as 70 percent disabling, tinnitus, rated as 
10 percent disabling, and posttraumatic stress disorder (PTSD), 
rated as 30 percent disabling.  His total combined disability 
evaluation is 80 percent.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question therefore is 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

While cognizant that the Veteran is specifically service 
connected for PTSD, the Board observes that service connection 
for that disorder encompasses service connection for all mental 
disabilities that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, all of the Veteran's mental problems must be taken 
into account when determining whether he is unemployable due to 
his service-connected disabilities.

The record reflects that the Veteran's education is limited to 
high school and that he spent many years after his service 
discharge working in the oil and trucking industries.  He 
testified at his June 2010 BVA hearing that he stopped working in 
1996 because he was unable to handle the stress of driving a 
truck, which brought back memories of his in-service experiences 
"driving the guns around" in Korea.  

Additionally, the Veteran's long-time friend testified at the 
hearing that the Veteran has been unable to work since 1996 due 
to his hearing loss and mental problems and that those service-
connected disabilities have worsened in recent years to the 
extent that he now requires assistance with daily living 
activities.  That friend also submitted an August 2009 written 
statement emphasizing that the Veteran's hearing loss is so 
severe that he is incapable of carrying on a conversation and 
that his mental deterioration is such that he "gets lost easily 
and confuses all directions."

Following his BVA hearing, the Veteran submitted a July 2010 
statement from his private treating physician, who indicated that 
the Veteran currently suffers from multiple cardiovascular 
disorders and is totally and permanently incapable of working.  
The Board observes, however, that the Veteran is not service 
connected for any cardiovascular disorders and the private 
treating physician did not address the impact that the Veteran's 
service-connected disabilities have on his employment. 

The Veteran's VA medical records reflect that he has sought 
ongoing treatment for hearing loss and mental problems, including 
PTSD, anxiety, depression, memory loss, and related cognitive 
impairment.  Significantly, the Veteran's VA treating providers 
have noted that he is currently unemployed and that his mental 
problems prevent him from driving significant distances, 
independently managing his finances, and keeping track of his 
medications.  

The Board is mindful that the August 2010 opinion from the 
Veteran's private treating provider only addressed the impact of 
the Veteran's nonservice-connected cardiovascular disorders on 
his ability to work.  He has not undergone a VA examination to 
assess whether his service-connected hearing loss, tinnitus, and 
psychiatric disorders also prevent him from obtaining and 
maintaining gainful employment.  Nevertheless, the Board 
considers it significant that the Veteran's VA treating providers 
have noted that his service-connected psychiatric problems are 
productive of severe functional impairment, or more impairment, 
in the Board's opinion, than reflected by the 30 percent 
evaluation assigned for PTSD.  There is no other medical opinion 
evidence of record regarding the functional impact of the 
Veteran's service-connected disabilities and thus the findings of 
his VA treating providers are uncontradicted.  

Moreover, the Veteran and his long-time friend have provided 
written statements and testimony indicating that his service-
connected hearing and psychiatric problems limit his ability to 
communicate, drive and perform other daily activities.  The Board 
observes that the Veteran and his friend, as laypersons, are 
competent to testify as to the presence of observable hearing 
loss and psychiatric symptoms and that their lay statements and 
testimony in that regard are considered credible.  See Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination that is 
medical in nature and is capable of lay observation).

Furthermore, taking into account the Veteran's modest level of 
education, his long history of employment in the oil and trucking 
industries, which apparently ended due to his service-connected 
psychiatric problems, and the lack of evidence of any vocational 
training or experience in a field that does not require 
communication and driving skills, the Board is unable to 
determine any substantially gainful occupation that the Veteran 
would be able to follow in light of his service-connected hearing 
loss, tinnitus, and psychiatric problems, which are productive of 
severe impairment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

Accordingly, the Board finds that the evidence of record creates 
a reasonable doubt as to whether the Veteran is able to obtain 
and maintain any type of substantially gainful employment.  
Resolving any reasonable doubt regarding this matter in the 
Veteran's favor, entitlement to a total evaluation based upon 
individual unemployability due to service-connected disabilities 
is established.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual unemployability 
due to service-connected disabilities is granted.  


____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


